DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 09/08/2022 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature and there is no serious burden to examine all claims.  This is not found persuasive because CN 104118340 A (“Ren”) discloses a locking device comprising a fixing tooth shell 8 (“first component”) with an annular gear 8.1 on an inner circumference thereof; and a second component comprising toothed plate 3 (“outer gear ring”) and driver 5 (“tightening sleeve”) being fixed inside the outer gear ring (Abstract; Figs. 1, 2).  Therefore, the technical feature shared by the inventions is not a special technical feature and inventions I-III lack unity of invention a posteriori.  Applicant’s argument that there is no serious burden to examine all claims is unpersuasive.  The instant application is a national stage application submitted under 35 U.S.C. 371; therefore, the analysis used in restriction practice is unity of invention analysis, not independent and distinct analysis as used for national applications filed under 35 U.S.C. 111(a).  See MPEP 823.  Whether or not serious burden exists is not relevant in unity of invention analysis.  Moreover, even if serious burden were considered, a serious burden would exist because the inventions have acquired a separate status in the art in view of their different classification (F16B 39/10 vs. B60K 1/04) and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-22 and 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2022.

Status of the Claims
The preliminary amendment received 07/18/2019 has been entered and fully considered.  Claims 15-34 are pending.  Claims 1-14 are cancelled.  Claims 15-34 are new.  Claims 15-22 and 29-34 are withdrawn.  Claims 23-28 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the other end of the tightening sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that one end of the tightening sleeve has not been recited in claim 23, but is recited in claim 25.  It is not clear if the instant claim was intended to depend from claim 25.
Claim 28 recites the limitation "the other end of the tightening sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that one end of the tightening sleeve has not been recited in claim 23, but is recited in claim 25.  It is not clear if the instant claim was intended to depend from claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206579465 U (“Lin” – machine translation cited herein).
Regarding claim 23, Lin discloses a battery securing device (Fig. 6) comprising a central pull rod 1, a first component comprising an inner ring gear 10 ([0037]), and a second component disposed around the central pull rod, the second component comprising an outer ring gear 20  and a tightening sleeve 30, the tightening sleeve being fixed inside the outer ring gear, the tightening sleeve being provided with a vertical groove ([0040]-[0041])
The central pull rod is provided with a spline portion 3 to match with the vertical groove ([0049], [0051]), and a spring 4 is sleeved over the central pull rod [0049], [0051]-[0052]).
A motion of the central pull rod relative to the assembly of the outer ring gear and the tightening sleeve is capable of being locked by the vertical groove matching with the spline portion in the inner ring gear engaging with the outer ring gear forced by the spring (Fig. 6; [0049]-[0051]).  The motion of the central pull rod relative to the assembly of the outer ring gear and the tightening sleeve is unlocked with outer ring gear separating from the inner ring gear (Fig. 6; [0049]-[0051]).
Regarding claim 24, Lin discloses the battery securing device of claim 23.  Lin further discloses the inner ring gear engages with the outer ring gear by an inner teeth 11 distributed along an inner circumference of the inner ring gear engaging with an outer teeth 21 distributed along an outer circumference of the outer ring gear ([0039]-[0040], [0043]).
Regarding claim 25, Lin discloses the battery securing device of claim 24.  Lin further discloses an inner flange 12 is formed on an inner circumferential surface of the inner ring gear, and the inner flange is located at one end of the inner teeth ([0040], [0043]); and an outer flange 22 is formed on an outer circumferential surface of the outer ring gear, the outer teeth are located at an outer circumference of the outer flange ([0040], [0043], one end of the tightening sleeve extends out of the outer ring gear, and the outer diameter of the end is smaller than the inner diameter of the inner flange ([0040]).
Regarding claim 26, Lin discloses the battery securing device of claim 23.  Lin further discloses C-shaped notches 14 are circumferentially distributed at one end of the inner ring gear that is away from the inner teeth ([0039]).
Regarding claim 27, Lin discloses the battery securing device of claim 23.  Lin further discloses the other end of the tightening sleeve is provided with an outer flange 33, and the outer flange of the outer ring gear is overmolded onto the outer flange of the tightening sleeve ([0045]).
Regarding claim 28, Lin discloses the battery securing device of claim 23.  Lin further discloses an end face 34 of the other end of the tightening sleeve is recessed inwardly with respect to or flush with a corresponding end face 23 of the outer ring gear ([0040]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727